Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/16/2021. It is noted, however, that applicant has not filed a certified copy of the CN202123194573.7 application as required by 37 CFR 1.55.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities: 
Claim 8  recites "an installing recess" which should be changed to -- a downward installing recess -- to provide antecedent basis for the downward installing recess.
Claim 17 recites reference numerals with parentheses which should be removed for claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 13 recite "the lampshade body is further provided with a light diffusing cavity" and "the light diffusing cavity for diffusing the light emitted by the solar luminous lamp assembly". It is unclear as to how a cavity can be light diffusive since a cavity is a space formed by the void or absence of a structure and for something to be light diffusive a diffusive material or structure is required.   The examiner is interpreting claim 6 as "wherein the lampshade is further provided with a cavity located within the upper light-transmitting portion and the lower light-transmitting portion, the cavity is communicated with the installing recess" in view of the prior art reference Arimura (US 5,224,773).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimura (US 5,224,773).
Re claim 1: Arimura discloses a transparent lampshade used for solar lamp, comprising a transparent lampshade body (2, fig. 1) (transparent cover, see Col. 4 lines 3-4), wherein an upper side of the lampshade body (top of 2, fig. 1) is provided with a downward installing recess (recess of 2 receiving 3, fig. 1) for installing a solar luminous lamp assembly (3, 10, fig. 1), and an upper light-transmitting portion (see annotated fig. 1) located on a circumference of the installing recess (see annotated fig. 1) and capable of exposing the solar luminous lamp assembly (3, 10 is exposed to the interior of 2) and capable of transmitting light upwardly (see annotated fig. 1).  

    PNG
    media_image1.png
    912
    797
    media_image1.png
    Greyscale

Re claim 4: Arimura discloses the lampshade body (2, fig. 1) is further provided with a lower light-transmitting portion (see annotated fig. 1) located on a lower side of the upper light-transmitting portion and integrally formed with the upper light-transmitting portion (see annotated fig. 1).  

Re claim 8: Arimura discloses a solar lamp, comprising a transparent lampshade (2, fig. 1) (transparent cover, see Col. 4 lines 3-4) used for solar lamp, and a solar luminous lamp assembly (3, 10, fig. 1) arranged in an installing recess (recess of 2 receiving 3, fig. 1) for emitting light, wherein the transparent lampshade (2) comprises a transparent lampshade body (2), an upper side of the lampshade body (see annotated fig. 1) is provided with the downward installing recess (see annotated fig. 1) for installing the solar luminous lamp assembly (3, 10), and an upper light-transmitting portion (see annotated fig. 1) located on a circumference of the installing recess and capable of exposing the solar luminous lamp assembly ((3, 10 is exposed to the interior of 2) and capable of transmitting light upwardly (see annotated fig. 1).  

Re claim 11: Arimura discloses the lampshade body (2, fig. 1) is further provided with a lower light-transmitting portion (see annotated fig. 1) located on a lower side of the upper light-transmitting portion and integrally formed with the upper light-transmitting portion (see annotated fig. 1).  

Re claim 15: Arimura discloses the solar luminous lamp assembly (3, 10, fig. 1) comprises: a solar power-generating panel (3, fig. 1) arranged within the installing recess (see annotated fig. 1) and used for solar power generation (see Col. 5 lines 3-20); a PCB board (11, fig. 1) arranged on a lower side of the solar power-generating panel (lower side of 3,fig. 1) and connected with the solar power-generating panel (3); and a luminous lamp bead (10, fig. 1) electrically connected to the PCB board (11) for emitting light.  

Re claim 16: Arimura discloses the lampshade body (2, fig. 1) is further provided with a connecting through hole  (hole between flanges of 2 which is communicated with the cavity of 2, fig. 1) located at a bottom thereof (see fig. 1), the solar lamp (3, 10, fig. 1) further comprises a power storing-supplying assembly (9, fig. 1) arranged in the connecting through hole and connected with the PCB board (11) and used for storing electric energy (see Col. 5 lines 3-20) generated by the solar power-generating panel (3) and also supplying power to the luminous lamp bead (10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura (US 5,224,773) in view of Aylward et al. (US 6,808,291) (hereinafter Aylward).
Re claim 2: Arimura fails to teach the upper light-transmitting portion comprises a first outer convex annular portion protruding outwardly, and an upper convex annular portion arranged on an upper side of the first outer convex annular portion and protruding upwardly.  
Aylward teaches a upper light-transmitting portion (upper portion of 2, fig. 4) comprises a first outer convex annular portion (11, 14, fig. 5) protruding outwardly (see fig. 5), and an upper convex annular portion (11, fig. 5) arranged on an upper side of the first outer convex annular portion (11, 14) and protruding upwardly (see figs. 4 and 5).
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper light-transmitting portion of Arimura to include a first outer convex annular portion protruding outwardly, and an upper convex annular portion arranged on an upper side of the first outer convex annular portion and protruding upwardly, in order to adjust the light output distribution and adjust aesthetic of the lampshade.

Re claim 3: Arimura fails to teach light refracting patterns are provided on an outer surface of the first outer convex annular portion.  
Aylward teaches light refracting patterns (patterns of 13, 14, fig. 5) are provided on an outer surface of the first outer convex annular portion (outer surface of 11, 14, fig. 5).  
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper light-transmitting portion of Arimura to include a first outer convex annular portion where light refracting patterns are provided on an outer surface of the first outer convex annular portion, in order to adjust the light output distribution and adjust aesthetic of the lampshade.

Re claim 5: Arimura fails to teach both the lower light-transmitting portion and the upper light-transmitting portion are configured as convoluted, and a radial dimension of the lower light-transmitting portion is smaller than that of the upper light-transmitting portion.  
Aylward teaches both the lower light-transmitting portion (lower portion of 2, fig. 4) and the upper light-transmitting portion (upper portion of 2, fig. 4) are configured as convoluted (fresnel pattern of 13, 14, fig. 1) (note: examiner is interpreting convoluted as complicated or intricate design as defined by Merriam-Webster). 
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lampshade of Arimura where both the lower light-transmitting portion and the upper light-transmitting portion are configured as convoluted, in order to adjust the light output distribution and adjust aesthetic of the lampshade.
It would have been an obvious matter of design choice to change the shape of the lower light-transmitting portion to have a radial dimension that is smaller than that of the upper light-transmitting portion of Arimura in view of Aylward to adjust the light output distribution of the lamp, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 6: As best understood, Arimura teaches the lampshade body (2, fig. 1) is further provided with a cavity (cavity of 2 receiving 10, fig. 1) located within the upper light-transmitting portion and the lower light-transmitting portion (see annotated fig. 1), the cavity (cavity of 2) is communicated with the installing recess (recess receiving 3, fig. 1).

Re claim 7: Arimura fails to teach the upper light-transmitting portion comprises a second outer convex annular portion protruding outwardly, and an upper convex sloping annular portion arranged on an upper side of the second outer convex annular portion and arranged obliquely inward.  
Aylward teaches the upper light-transmitting portion (upper portion of 106, fig. 13) comprises a second outer convex annular portion (122, fig. 13) protruding outwardly (see fig. 13) , and an upper convex sloping annular portion (124, fig. 13) arranged on an upper side of the second outer convex annular portion (upper side of 122) and arranged obliquely inward (124 is slanted downward and inward, fig. 13).
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lampshade of Arimura to include a second outer convex annular portion protruding outwardly, and an upper convex sloping annular portion arranged on an upper side of the second outer convex annular portion and arranged obliquely inward, in order to adjust the light output distribution and adjust aesthetic of the lampshade.

Re claim 9: Arimura fails to teach the upper light-transmitting portion comprises a first outer convex annular portion protruding outwardly, and an upper convex annular portion arranged on an upper side of the first outer convex annular portion and protruding upwardly.  
Aylward teaches a upper light-transmitting portion (upper portion of 2, fig. 4) comprises a first outer convex annular portion (11, 14, fig. 5) protruding outwardly (see fig. 5), and an upper convex annular portion (11, fig. 5) arranged on an upper side of the first outer convex annular portion (11, 14) and protruding upwardly (see figs. 4 and 5).
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper light-transmitting portion of Arimura to include a first outer convex annular portion protruding outwardly, and an upper convex annular portion arranged on an upper side of the first outer convex annular portion and protruding upwardly, in order to adjust the light output distribution and adjust aesthetic of the lampshade.

Re claim 10: Arimura fails to teach light refracting patterns are provided on an outer surface of the first outer convex annular portion.  
Aylward teaches light refracting patterns (patterns of 13, 14, fig. 5) are provided on an outer surface of the first outer convex annular portion (outer surface of 11, 14, fig. 5).  
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the upper light-transmitting portion of Arimura to include a first outer convex annular portion where light refracting patterns are provided on an outer surface of the first outer convex annular portion, in order to adjust the light output distribution and adjust aesthetic of the lampshade.

Re claim 12: Arimura fails to teach both the lower light-transmitting portion and the upper light-transmitting portion are configured as convoluted, and a radial dimension of the lower light-transmitting portion is smaller than that of the upper light-transmitting portion.  
Aylward teaches both the lower light-transmitting portion (lower portion of 2, fig. 4) and the upper light-transmitting portion (upper portion of 2, fig. 4) are configured as convoluted (fresnel pattern of 13, 14, fig. 1) (note: examiner is interpreting convoluted as complicated or intricate design as defined by Merriam-Webster). 
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lampshade of Arimura where both the lower light-transmitting portion and the upper light-transmitting portion are configured as convoluted, in order to adjust the light output distribution and adjust aesthetic of the lampshade.
It would have been an obvious matter of design choice to change the shape of the lower light-transmitting portion to have a radial dimension that is smaller than that of the upper light-transmitting portion of Arimura in view of Aylward to adjust the light output distribution of the lamp, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 13: As best understood, Arimura teaches the lampshade body (2, fig. 1) is further provided with a cavity (cavity of 2 receiving 10, fig. 1) located within the upper light-transmitting portion and the lower light-transmitting portion (see annotated fig. 1), the cavity (cavity of 2) is communicated with the installing recess (recess receiving 3, fig. 1).  

Re claim 14: Arimura fails to teach the upper light-transmitting portion comprises a second outer convex annular portion protruding outwardly, and an upper convex sloping annular portion arranged on an upper side of the second outer convex annular portion and arranged obliquely inward.  
Aylward teaches the upper light-transmitting portion (upper portion of 106, fig. 13) comprises a second outer convex annular portion (122, fig. 13) protruding outwardly (see fig. 13) , and an upper convex sloping annular portion (124, fig. 13) arranged on an upper side of the second outer convex annular portion (upper side of 122) and arranged obliquely inward (124 is slanted downward and inward, fig. 13).
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lampshade of Arimura to include a second outer convex annular portion protruding outwardly, and an upper convex sloping annular portion arranged on an upper side of the second outer convex annular portion and arranged obliquely inward, in order to adjust the light output distribution and adjust aesthetic of the lampshade.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura (US 5,224,773) in view of Aylward et al. (US 6,808,291) as applied to claim 15 above, and further in view of Donahue (US 2022/0325861).
Re claim 18: Arimura in view of Aylward fails to teach the solar lamp further comprises a sheet power storing-supplying module arranged on a lower side of the solar power-generating panel and connected with the PCB board and used for storing electric energy generated by the solar power-generating panel and also supplying power to the luminous lamp bead.
Donahue teaches a sheet power storing-supplying module (206, fig. 2A) (thing flat battery, see para [0071]) arranged on a lower side (lower left side of 207, see fig. 2B) of the solar power-generating panel (207, fig. 2A) and connected with the PCB board (209, fig. 2A) and used for storing electric energy generated by the solar power-generating panel (207) and also supplying power to the luminous lamp bead (light emitting diodes, see para [071]).
Therefore, in view of Donahue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sheet power storing-supplying module arranged on a lower side of the solar power-generating panel of Arimura and connected with the PCB board and used for storing electric energy generated by the solar power-generating panel and also supplying power to the luminous lamp bead, in order to supply the lamp with a rechargeable backup power source.

Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the power storing-supplying assembly (3) comprises a first limiting connection member (31), a first connecting housing (32), a first storage battery (33), a first upper connection conductive member (34), a first lower connection conductive member (35) and a first connecting wire (36); the first limiting connection member (31) is sleeved into the connecting through hole (105), wherein an upper portion thereof is extended to an upper side of the connecting through hole (105), a first connecting cavity (311) for connection is formed in the first limiting connection member (31), and a first upper end opening (312) communicating with the first connecting cavity (311) is formed at an upper end thereof; an upper end of the first connecting housing (32) is connected in the first connecting cavity (311) and a battery storage chamber (321) is provided in the first connecting housing (32), the first storage battery (33) is arranged within the battery storage chamber (321); the first upper connection conductive member (34) is arranged within the first connecting cavity (311) and located on an upper side of the upper end portion of the first connecting housing (32) for connecting to an upper end of the first storage battery (33); the first lower connection conductive member (35) is arranged within the battery storage cavity (321) and connected to a lower side of the first storage battery (33), and one end thereof is extended upwardly to hang and hook on an upper end of the first connecting housing (32) for connecting with the first upper connection conductive member (34); an lower end of the first connecting wire (36) is connected to the first upper connection conductive member (34), while the upper end is successively passed through the first upper end opening (312), the light diffusing cavity (104) and the upper-lower through hole (421), and then is connected with the PCB board (22) as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bien (US 10,424,173), Ferng (US 5,237,490), Wu (US 2003/0201874), Yen (US 2009/0168411), Lee (US 2006/0044785), Browder (US 2013/0049609), Chen (US 2012/0069581), Kellmann et al. (US 2008/0175006), and Szekely et al. (US 4,999,060) all disclose a similar solar lamp with a lampshade of different shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875